EXHIBIT 10 (d)(1)

 

AMENDMENT NO. 1 TO FIRST AMENDED AND RESTATED LOAN AGREEMENT

[GOLDEN CORRAL]

 

THIS AMENDMENT NO. 1 TO FIRST AMENDED AND RESTATED LOAN AGREEMENT [GOLDEN
CORRAL] is made as of September 27, 2005 (this “Amendment”) by and between U.S.
BANK NATIONAL ASSOCIATION, a national banking association formerly known as
Firstar Bank, N.A. and Star Bank, National Association (together with its
successors and assigns, the “Bank”), and FRISCH’S RESTAURANTS, INC., an Ohio
corporation (the “Borrower”), with respect to the First Amended and Restated
Loan Agreement [Golden Corral] entered into as of October 15, 2004 by the Bank
and the Borrower (as the same has been amended and/or supplemented from time to
time, and as the same may be further amended, supplemented, restated, or
otherwise modified from time to time) (the “Agreement”). Capitalized terms used
herein and not otherwise defined herein shall have the meanings ascribed to such
terms in the Agreement as amended hereby.

 

R E C I T A L S

 

WHEREAS, the Borrower and the Bank have entered into the Agreement; and

 

WHEREAS, the Bank has advanced Loans to the Borrower pursuant to the terms of
the Agreement; and

 

WHEREAS, subject to the terms and conditions of this Amendment, the Bank and the
Borrower have agreed to amend certain provisions of the Agreement as
specifically set forth herein;

 

NOW, THEREFORE, in consideration of the premises and the mutual agreements
contained herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

 

Section 1. Amendments to Section 2(a) of the Agreement. Section 2(a) of the
Agreement is hereby amended and restated in its entirety as follows:

 

(a) Purpose of Loans. The Loans shall be used only for the purpose of financing
the construction and opening of Golden Corral Restaurants and Big Boy
Restaurants (collectively, the “Restaurants”). The Loans are not and shall not
be secured, directly or indirectly, by any stock or for any purpose which would
violate either Regulation U, 12 C.F.R. Part 221, or Regulation X, 12 C.F.R. Part
224, promulgated by the Board of Governors of the Federal Reserve System.



--------------------------------------------------------------------------------

Section 2. Amendments to Section 4(a) of the Agreement. Section 4(a) of the
Agreement is hereby amended and restated in its entirety as follows:

 

(a) Loans. Subject to the terms and conditions of this Agreement, and subject to
there being no Event of Default (or event which might, with the giving of notice
or the passage of time, mature into an Event of Default) by the Borrower
hereunder, the Bank agrees to make loans to the Borrower in an aggregate amount
not to exceed the lesser of (i) Seventy-Six Million Five Hundred Thousand
Dollars ($76,500,000) (the “Total Commitment Amount”) or (ii) the amount
necessary to construct and open the Restaurants (collectively, the “Loans”);
provided, however, that at no time shall the ratio of (A) the sum of the
outstanding principal balance of the Loans plus all other Senior Bank Debt (as
defined in Exhibit D attached hereto) to (B) Borrower’s EBITDA (as defined in
Exhibit D attached hereto) exceed 2.00 to 1.0. In the event that any of the
upper limits described in the immediately preceding sentence shall at any time
be exceeded, the Borrower shall immediately, without notice or demand, prepay
the outstanding principal balance of the Loans such that the upper limits set
forth in the immediately preceding sentence are not exceeded.

 

The Borrower shall provide the Bank notice of the Borrower’s desire to obtain
Loan proceeds for the purpose of constructing and opening any particular
Restaurant, which notice shall state the amount of the Loan requested and the
location of the particular Restaurant. The term “Business Day” as used herein
shall mean any day other than a Saturday, Sunday or holiday on which banks in
Cincinnati, Ohio are required or authorized by law to close. The Loans shall be
effectuated by the Bank crediting an account maintained by the Borrower at the
Bank. No repayment or prepayment of the Loans shall be reason for any relending
or additional lending of proceeds of the Loans to the Borrower, and no Loan
proceeds shall be disbursed after August 31, 2008. The outstanding principal
balance of each Loan which has not been converted into a Term Loan (as
hereinafter defined) in accordance with the next paragraph hereof (such Loans
which have not been so converted being collectively referred to herein as
“Construction Loans”) shall mature and be payable in full on September 1, 2008
(the “Construction Loan Maturity Date”), unless the maturity thereof is
accelerated as described herein. As of September 27, 2005, as a result of the
prior draws by the Borrower under the Loans and prior conversions of
Construction Loans to Term Loans, of the maximum Seventy-Six Million Five
Hundred Thousand Dollar ($76,500,000) Construction Loan facility,
(i) Fifty-Seven Million Five Hundred Thousand Dollars ($57,500,000) has been
drawn by the Borrower under the Construction Loans and already been converted to
Term Loans or currently remains outstanding as Construction Loans and (ii) a
maximum of Nineteen Million Dollars ($19,000,000) still remains available to be
drawn by the Borrower under the Construction Loans. The Construction Loans shall
be evidenced by a Promissory Note in substantially the form of Exhibit F
attached hereto, as the same may be amended and/or restated from time to time
(the “Construction Note”).

 

Upon the substantial completion of construction of each Restaurant the
construction or opening of which has been financed with Loan proceeds, the

 

2



--------------------------------------------------------------------------------

Borrower shall promptly notify the Bank in writing of the date thereof (each
such date being referred to herein as a “Completion Date”). Within six
(6) months after the Completion Date of each such Restaurant, the Borrower shall
elect to convert the outstanding principal balance of all Loans obtained for the
purpose of constructing or opening of such Restaurant to a term loan with a
maturity date that is not greater than seven (7) years after the Conversion Date
(each such Loan being referred to herein as a “Term Loan”), by providing ten
(10) Business Days prior written notice to the Bank of (i) the date on which the
Borrower desires such conversion to be effective (the “Conversion Date”), which
date must be the first day of a calendar month and not later than the date which
is six (6) months after the Completion Date, (ii) the maturity date elected by
the Borrower for such Term Loan (each, a “Term Loan Maturity Date”; the Term
Loan Maturity Dates and the Construction Loan Maturity Date are each sometimes
referred to herein as a “Maturity Date”), which Maturity Date shall not be later
than the date which is seven (7) years after the Conversion Date, and (iii) if
the Borrower desires that such Term Loan bear interest at the Cost of
Funds-Based Rate (as hereinafter defined), the irrevocable commitment by the
Borrower to accept and be bound by its election of such Cost of Funds-Based Rate
until the Maturity Date of such Term Loan.

 

Each Term Loan which bears interest at the Cost of Funds-Based Rate shall be
evidenced by a Promissory Note in substantially the form of Exhibit G-1 attached
hereto with all blanks appropriately completed and each Term Loan which does not
bear interest at the Cost of Funds-Based Rate shall be evidenced by a Promissory
Note in substantially the form of Exhibit G-2 attached hereto with all blanks
appropriately completed (each, a “Term Note”; the Term Notes and the
Construction Note are sometimes collectively referred to herein as the “Notes”).

 

Section 3. Amendment and Restatement of Exhibit D to the Agreement. Exhibit D to
the Agreement is hereby amended and restated in its entirety as set forth at
Exhibit D attached hereto.

 

Section 4. Amendment and Restatement of Exhibit F to the Agreement. Exhibit F to
the Agreement is hereby amended and restated in its entirety as set forth at
Exhibit F attached hereto.

 

Section 5. Representations and Warranties. The Borrower hereby represents and
warrants to the Bank that:

 

(a) no default or Event of Default has occurred and is continuing on and as of
the date hereof;

 

(b) the representations and warranties of the Borrower contained in the
Agreement and the other Loan Documents are true and correct on and as of the
date hereof as if made on and as of the date hereof, except to the extent that
such representations and warranties expressly relate to a different date; and

 

3



--------------------------------------------------------------------------------

(c) the execution and delivery by the Borrower of this Amendment and the
performance by the Borrower of all of its agreements and obligations under this
Amendment, the Agreement as amended hereby, and the other Loan Documents,
respectively, are within the power and authority of the Borrower and have been
duly authorized by all necessary action on the part of the Borrower, and the
execution and delivery by the Borrower of this Amendment, and the performance by
it of the transactions contemplated hereby, do not and will not contravene any
term or condition set forth in any agreement or instrument to which the Borrower
is a party or by which the Borrower is bound.

 

Section 6. Effectiveness and Conditions Precedent. This Amendment shall become
effective upon the Bank’s receipt of: (a) counterparts of this Amendment
executed and delivered by the Borrower; (b) a fully executed original of a
certificate of officers of the Borrower with attached resolutions of the Board
of Directors of the Borrower (in each case in form and substance satisfactory to
the Bank in its sole discretion) authorizing the execution and delivery of this
Amendment and consummation of the transactions contemplated hereby by the
Borrower; (c) an original of the Seventh Amended and Restated Promissory Note
attached hereto as Exhibit F duly executed by the Borrower; (d) timely payment
in full, in cash or other immediately available funds, from the Borrower of an
amendment fee in the amount of Fifteen Thousand Dollars ($15,000); and (e) all
items necessary to render effective Amendment No. 1 to Second Amended and
Restated Loan Agreement [Revolving and Bullet Loans] of even date between the
Borrower and the Bank.

 

Section 7. Status of Loan Documents; Additional Representations and Warranties.

 

(a) This Amendment is limited solely for the purposes and to the extent
expressly set forth herein, and the terms, provisions, and conditions of the
Loan Documents, and the Liens granted under the Loan Documents, shall continue
in full force and effect and are hereby ratified and confirmed in all respects.
The Borrower expressly reaffirms all of the Loan Documents and the debts and
other obligations thereunder, the Borrower agrees that nothing contained herein
shall operate to release any of the Borrower or any other person or entity from
liability to keep and perform the provisions, conditions, obligations, and
agreements contained in the Loan Documents, except as may be herein modified,
and the Borrower hereby reaffirms that each and every provision, condition,
obligation, and agreement in such documents shall continue in full force and
effect, except as may be herein modified. The validity, priority, and perfection
of all security interests and other liens granted or created by the Loan
Documents are hereby acknowledged and confirmed by the Borrower, and the
Borrower agrees that such documents shall continue to secure the Loans and the
other obligations, as the same may be amended by this Amendment, without any
change, loss, or impairment of the priority of such security interests or other
liens.

 

(b) No amendment of any terms or provisions of the Agreement made hereunder
shall relieve the Borrower from complying with any other term or provision of
the Agreement or any of the other Loan Documents.

 

(c) No action taken by the Bank prior to, on, or after the date hereof shall
constitute a waiver of or modification of any term or condition of any of the
Loan

 

4



--------------------------------------------------------------------------------

Documents, except as specifically set forth herein, or prejudice any rights
which the Bank may now have as of the date hereof or may have in the future
under or in connection with the Loan Documents, including, without limitation,
all rights and remedies in connection with defaults, Events of Default, and
failures of conditions precedent to the making of Loans that have occurred and
are continuing, all of which rights and remedies the Bank hereby expressly
reserves.

 

Section 8. Miscellaneous.

 

(a) No Waiver, Cumulative Remedies. No failure or delay or course of dealing on
the part of the Bank in exercising any right, power, or privilege hereunder
shall operate as an express or implied waiver thereof, nor shall any single or
partial exercise of any such right, power, or privilege preclude any other or
further exercise thereof or the exercise of any other right, power, or privilege
hereunder. The rights, powers, and remedies herein expressly provided are
cumulative and not exclusive of any rights, powers, or remedies which the Bank
would otherwise have. No notice to or demand on the Borrower in any case shall
entitle the Borrower to any other or further notice or demand in similar or
other circumstances or constitute a waiver of the rights of the Bank to any
other or further action in any circumstances without notice or demand.

 

(b) Ratification, Etc. Except as expressly provided for herein, the Agreement
and all documents, instruments, and agreements related thereto, including, but
not limited to, the other Loan Documents, are hereby ratified and confirmed in
all respects and shall continue in full force and effect. The Agreement and this
Amendment shall be read and construed as a single agreement. This Amendment
shall constitute one of the Loan Documents. All references in the Agreement, the
Loan Documents, or any related agreement or instrument to the Agreement shall
hereafter refer to the Agreement as amended hereby.

 

(c) Expenses. The Borrower agrees to pay and reimburse the Bank for all of its
costs and expenses (including, without limitation, costs and expenses of legal
counsel) in connection with this Amendment.

 

(d) Bankruptcy; Insolvency. The Borrower hereby represents and warrants that, on
and as of the date hereof: no proceeding has been filed or commenced by or
against the Borrower for dissolution, termination, or liquidation; nor does
there exist insolvency of the Borrower, nor does the Borrower fail to pay its
debts as they become due in the ordinary course of business; nor has a
creditor’s committee been appointed for the business of the Borrower; nor has
the Borrower made an assignment for the benefit of creditors, or filed a
petition in bankruptcy or for reorganization or to effect a plan of arrangement
with creditors; nor has the Borrower applied for or permitted the appointment of
a receiver or trustee for any or all of its property, assets, or rights; nor is
the Borrower aware of any such receiver or trustee being appointed for any or
all of its property, assets, or rights.

 

(e) Headings Descriptive. The headings of the several sections and subsections
of this Amendment are inserted for convenience only and shall not in any way
affect the meaning or construction of any provision.

 

5



--------------------------------------------------------------------------------

(f) Severability. In case any provision in or obligation under this Amendment
shall be invalid, illegal, or unenforceable in any jurisdiction, the validity,
legality, and enforceability of the remaining provisions or obligations, or of
such provision or obligation in any other jurisdiction, shall not in any way be
affected or impaired thereby.

 

(g) Counterparts; Execution. This Amendment may be executed and delivered in any
number of counterparts and by the different parties hereto on separate
counterparts, each of which when so executed and delivered shall be an original,
but all of which shall together constitute one and the same instrument. The
exchange of copies of this Amendment and of signature pages by facsimile or
electronic mail transmission shall constitute effective execution and delivery
of this Amendment as to the parties and may be used in lieu of the original
Amendment for all purposes. Signatures of the parties transmitted by facsimile
or electronic mail shall be deemed to be their original signatures for all
purposes.

 

(h) Release. The Borrower hereby acknowledges and confirms that: (i) it does not
have any grounds, and hereby agrees not to challenge (or to allege or to pursue
any matter, cause, or claim arising under or with respect to), in any case based
upon acts or omissions of the Bank occurring prior to the date hereof or facts
otherwise known to it as of the date hereof, the effectiveness, genuineness,
validity, collectability, or enforceability of the Agreement or any of the other
Loan Documents, the obligations of the Borrower to the Bank, the Liens securing
such obligations, or any of the terms or conditions of any Loan Document; and
(ii) it does not possess (and hereby forever waives, remises, releases,
discharges, and holds harmless the Bank and its affiliates, stockholders,
directors, officers, employees, attorneys, agents, and representatives and each
of their respective heirs, executors, administrators, successors, and assigns
(collectively, the “Indemnified Parties”) from and against, and agrees not to
allege or pursue) any action, cause of action, suit, debt, claim, counterclaim,
cross-claim, demand, defense, offset, opposition, demand, and/or other right of
action whatsoever, whether in law, equity, or otherwise (which it, all those
claiming by, through, or under it, or its successors or assigns, have or may
have) against the Indemnified Parties, or any of them, by reason of, any matter,
cause, or thing whatsoever, with respect to events or omissions occurring or
arising on or prior to the date hereof and relating to the Agreement or any of
the other Loan Documents (including, without limitation, with respect to the
payment, performance, validity, or enforceability of the obligations of the
Borrower to the Bank, the Liens securing such obligations, or any or all of the
terms or conditions of any Loan Document) or any transaction relating thereto.

 

(i) Modification. No amendment or waiver of any provision of this Amendment
shall be effective unless the same shall be in writing and signed by the Bank
and the Borrower, and then any such waiver or consent shall be effective only in
the specific instance and for the specific purpose for which given.

 

Section 9. Governing Law. THIS AMENDMENT SHALL BE GOVERNED BY, AND SHALL BE
CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF OHIO WITHOUT
REGARD TO CONFLICTS OF LAWS PRINCIPLES THAT WOULD REQUIRE THE APPLICATION OF ANY
OTHER LAW.

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their respective duly authorized officers as of the
date first written above.

 

U.S. BANK NATIONAL ASSOCIATION

     

FRISCH’S RESTAURANTS, INC.

By:   /s/    KENDRA BACH               By:   /s/    DONALD H. WALKER            
Kendra Bach           Donald H. Walker     Vice President           Vice
President-Finance

 

7



--------------------------------------------------------------------------------

EXHIBIT D

 

FINANCIAL COVENANTS

 

The Borrower agrees that it shall:

 

(a) Tangible Net Worth. Not permit the Borrower’s tangible net worth, on a
consolidated basis, to be less than the following amounts (each, a “Base
Tangible Net Worth”) at any time during the following time periods (each, a “TNW
Year”):

 

TNW Year

--------------------------------------------------------------------------------

 

Base Tangible Net Worth

--------------------------------------------------------------------------------

the period commencing with June 1, 2004 and continuing through the next to last
day of the fiscal year ending May 29, 2005 (“FY 05”)   $73,000,000 any period
commencing with the last day of a fiscal year, beginning with the period
commencing on the last day of FY 05, through the next to last day of the next
fiscal year   the Base Tangible Net Worth for the immediately preceding TNW Year
plus $5,000,000

 

“Tangible net worth” for purposes hereof shall mean the total of book net worth
less any assets, except capitalized leases, considered intangible under
generally accepted accounting principles.

 

(b) Ratio of Senior Bank Debt to EBITDA. Not permit the ratio of the Borrower’s
Senior Bank Debt to EBITDA to exceed 2.00 to 1.0 at any time.

 

“Senior Bank Debt” for purposes hereof shall mean the sum of all obligations of
the Borrower to the Bank, including without limitation all obligations of the
Borrower to the Bank incurred in connection with this Agreement and the
Revolving/Bullet Loan Agreement, and all obligations of the Borrower to the Bank
incurred in connection with any existing or future lease transactions
capitalized or required to be capitalized on the Borrower’s books.

 

“EBITDA” for purposes hereof shall mean the Borrower’s consolidated gross
(before interest, taxes, depreciation and amortization) earnings, less cash and
non-cash extraordinary gains and non-cash extraordinary losses, calculated in
accordance with generally accepted accounting principles consistently applied in
accordance with past practices on a rolling four (4) quarter basis.

 

(c) Cash Flow Coverage Ratio. Not permit the ratio of (i) the Borrower’s EBITDA
plus operating lease payments minus Ten Million Dollars ($10,000,000) minus cash
dividends to the Borrower’s shareholders, to (ii) the sum of the Borrower’s
scheduled principal payments on long term debt and capital lease obligations
plus interest expense plus operating lease payments

 

D-1



--------------------------------------------------------------------------------

(in each case for the same period that the Borrower’s EBITDA is measured),
calculated in accordance with generally accepted accounting principles
consistently applied in accordance with past practices on a rolling four
(4) quarter basis, to be less than 1.25 to 1.0 at any time.

 

(d) Senior Bank Debt. Not permit the unpaid balance of Borrower’s Senior Bank
Debt at any time to exceed Fifty Million Dollars ($50,000,000).

 

D-2



--------------------------------------------------------------------------------

EXHIBIT F

 

SEVENTH AMENDED AND RESTATED PROMISSORY NOTE

 

$76,500,000    Cincinnati, Ohio      September 27, 2005

 

FRISCH’S RESTAURANTS, INC., an Ohio corporation (the “Borrower”), for value
received, hereby promises to pay to the order of U.S. BANK NATIONAL ASSOCIATION,
a national banking association formerly known as Firstar Bank, N.A. and Star
Bank, National Association (the “Bank”), or it successors or assigns, on or
before September 1, 2008, the principal sum of Seventy-Six Million Five Hundred
Thousand Dollars ($76,500,000), or such portion thereof as may be outstanding
from time to time, together with interest thereon as hereinafter provided.

 

This is the Construction Note referred to in, was executed and delivered
pursuant to, and evidences indebtedness of the Borrower incurred under, that
certain First Amended and Restated Loan Agreement [Golden Corral] dated as of
October 15, 2004 between the Borrower and the Bank, as the same has been and/or
may be amended, restated, supplemented, renewed, or otherwise modified and in
effect from time to time (the “Loan Agreement”), to which reference is hereby
made for a statement of the terms and conditions under which the Construction
Loans evidenced hereby were made and are to be repaid and for a statement of the
Bank’s remedies upon the occurrence of an Event of Default. Capitalized terms
used herein, but not otherwise specifically defined, shall have the meanings
ascribed to such terms in the Loan Agreement.

 

As of September 27, 2005, as a result of the prior draws by the Borrower under
the Loans and prior conversions of Construction Loans to Term Loans, of the
maximum Seventy-Six Million Five Hundred Thousand Dollar ($76,500,000)
Construction Loan facility, (i) Fifty-Seven Million Five Hundred Thousand
Dollars ($57,500,000) has been drawn by the Borrower under the Construction
Loans and already been converted to Term Loans or currently remains outstanding
as Construction Loans and (ii) a maximum of Nineteen Million Dollars
($19,000,000) still remains available to be drawn by the Borrower under the
Construction Loans.

 

The Borrower further promises to pay interest on the outstanding unpaid
principal amount hereof from the date hereof until payment in full at the rate
or rates from time to time applicable to the Construction Loans as determined in
accordance with the Loan Agreement; provided, however, that upon the occurrence
and during the continuance of an Event of Default, the Borrower shall pay
interest on the outstanding principal balance of this Note at the rate of
interest applicable following the occurrence of an Event of Default as
determined in accordance with the Loan Agreement.

 

Interest on this Note shall be payable, at the times and from the dates
specified in the Loan Agreement, on the date of any prepayment hereof, at
maturity, whether due by

 

F-1



--------------------------------------------------------------------------------

acceleration or otherwise, and as otherwise provided in the Loan Agreement. From
and after the date when the principal balance hereof becomes due and payable,
whether by acceleration or otherwise, interest hereon shall be payable on
demand. In no contingency or event whatsoever shall interest charged hereunder,
however such interest may be characterized or computed, exceed the highest rate
permissible under any law which a court of competent jurisdiction shall, in a
final determination, deem applicable hereto. In the event that such a court
determines that the Bank has received interest hereunder in excess of the
highest rate applicable hereto, such excess shall be applied in accordance with
the terms of the Loan Agreement.

 

The indebtedness evidenced by this Note is secured pursuant to the terms of the
Loan Documents.

 

The Borrower hereby waives demand, presentment, and protest and notice of
demand, presentment, protest, and nonpayment.

 

The Borrower further agrees, subject only to any limitation imposed by
applicable law, to pay all expenses, including attorneys’ fees and legal
expenses, incurred by the Bank in endeavoring to collect any amounts payable
hereunder which are not paid when due, whether by acceleration or otherwise.

 

IMPORTANT: This Note shall be deemed made in Ohio and shall in all respects be
governed by and construed in accordance with the laws of the State of Ohio,
including all matters of construction, validity and performance. Without
limitation on the ability of the Bank to initiate and prosecute any action or
proceeding in any applicable jurisdiction related to loan repayment, the
Borrower and the Bank agree that any action or proceeding commenced by or on
behalf of the parties arising out of or relating to this Note shall be commenced
and maintained exclusively in the District Court of the United States for the
Southern District of Ohio, or any other court of applicable jurisdiction located
in Cincinnati, Ohio. The Borrower and the Bank also agree that a summons and
complaint commencing an action or proceeding in any such Ohio courts by or on
behalf of such parties shall be properly served and shall confer personal
jurisdiction on a party to which said party consents, if (a) served personally
or by certified mail to the other party at any of its addresses noted herein, or
(b) as otherwise provided under the laws of the State of Ohio. The interest
rates and all other terms of this Note negotiated with the Borrower are, in
part, related to the aforesaid provisions on jurisdiction, which the Bank deems
a vital part of this loan arrangement.

 

This Note amends and restates the Sixth Amended and Restated Promissory Note
dated as of October 15, 2004 given by the Borrower to the Bank, and evidences
all amounts outstanding as of the date hereof under said Sixth Amended and
Restated Promissory Note.

 

Presentment for payment, notice of dishonor, protest and notice of protest are
hereby waived.

 

F-2



--------------------------------------------------------------------------------

FRISCH’S RESTAURANTS, INC.

By:   /s/    DONALD H. WALKER             Donald H. Walker, Vice
President-Finance

Address:

 

2800 Gilbert Avenue

Cincinnati, Ohio 45206

 

F-3